Title: From George Washington to William Williams, 2 March 1795
From: Washington, George
To: Williams, William


        
          Sir,
          Philadelphia March 2d 1795
        
        The letter with which you favored me—dated the 2d Ulto—came duly to hand: I am at a loss for words to convey the sense I entertain of the favorable sentiments you have been pleased to express of me, in that letter.
        To the Great ruler of events—not to any exertions of mine—is to be ascribed the favorable termination of our late contest for liberty. I never considered the fortunate issue of any measure, adopted by me in the progress of the revolution, in any other light than as the ordering of kind Providence; and if the partiality of my countrymen do justice to my motives, thro’ that arduous struggle; and to those which have since occurred, in the

Administration of the present government (as the result of the contest) it is the only reward I ever sought, and the greatest that could be conferred on—Sir Your Most Obedt Hble Servt
        
          Go: Washington
        
      